internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-112772-02 date date in re legend taxpayer entity date sec_1 and individuals a and b cpa firm dear this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file an election and agreement as provided under sec_1_1503-2 for the tax years of entity ended on date sec_1 and and to file an annual certification as provided in sec_1_1503-2 for the tax_year of entity ended on date with respect to the losses_incurred by entity in each of its tax years ended on date sec_1 and additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations in re plr-112772-02 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the chief financial officer of taxpayer and individual b is a partner with cpa firm the penalties of perjury statement of each and the facts submitted describe the circumstances surrounding the discovery of and the reasons for taxpayer’s failure_to_file the elections and the annual certification taxpayer is requesting relief before the irs has discovered taxpayer’s failure to timely file the elections and the annual certification sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election and agreement and the annual certification are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file an election and agreement as provided under sec_1_1503-2 for the tax years of entity ended on date sec_1 and and to file the annual certification as provided in sec_1_1503-2 for the tax_year of entity ended on date with respect to the losses_incurred by entity in each of its tax years ended on date sec_1 and in re plr-112772-02 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and the annual cerfication sec_301_9100-1 a copy of this ruling letter should be associated with the elections and the annual certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely associate chief_counsel international by s s allen goldstein allen goldstein reviewer enclosure copy for sec_6110 purposes
